COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Umuoji Improvement Union (North America), Inc., a Nebraska
                          Corporation v. Umuoji Improvement Union ( North America), Inc., a
                          Massachusetts Corporation

Appellate case number:    01-20-00732-CV

Trial court case number: 19-DCV-258782

Trial court:              268th District Court of Fort Bend County

        A question about this Court’s jurisdiction has arisen from our review of the record.
“Appellate courts must determine, even sua sponte, the question of jurisdiction, and the lack of
jurisdiction may not be ignored simply because the parties do not raise the issue.” Walker Sand,
Inc. v. Baytown Asphalt Materials, Ltd., 95 S.W.3d 511, 514 (Tex. App.—Houston [1st Dist.]
2002, no pet.) (citing McCauley v. Consol. Underwriters, 157 Tex. 475, 304 S.W.2d 265, 266
(1957)).

        The underlying case was filed in the name of Umuoji Improvement Union (North
America), Inc. by the Childs Law Firm. The appellant, Umuoji Improvement Union (North
America), Inc., a Nebraska Corporation, represented by Reed Smith, LLP, intervened in the
underlying case, asserting that it was the rightful beneficial owner of the funds that had been
deposited in the trial court’s registry. The plaintiff filed a motion to show authority, and the
intervenor responded. The trial court held an evidentiary hearing on the motion to show
authority. At the end of the hearing, the trial court announced that the plaintiff’s motion to show
authority would be denied and the parties would go to trial. However, the trial court also signed
an order on August 6, 2020, which has not been made part of the appellate record, which stated:

               On this day, the Court considered the Plaintiff’s Motion to Show
       Authority filed by The Childs Law Firm, P.C., purportedly on behalf of Umuoji
       Improvement Union (North America), Inc. After considering the Motion, the
       Response, and replies, if any, the evidence, and the arguments of counsel, the
       Court is of the opinion that the sole authority to represent Umuoji Improvement
       Union (North America), Inc., should be GRANTED to REED SMITH, LLP. It is
       therefore,
       ORDERED, ADJUDGED, and DECREED that such authority is GRANTED.
       It is further
       ORDERED, ADJUDGED, and DECREED that this case is DISMISSED WITH
       PREJUDICE.

        The notice of appeal in this case was filed on October 23, 2020, which was two days after
the trial court signed the summary judgment and 78 days after the trial court signed the order
dismissing the case with prejudice. See TEX. R. APP. P. 26.1 (notice of appeal generally must be
filed within 30 days after the judgment is signed). The record on appeal does not include any
motion that would have extended the time for filing a notice of appeal or extended the trial
court’s plenary power. See TEX. R. APP. P. 26.1 (time for filing notice of appeal may be extended
to 90 days after the signing of the judgment when a party files a specified motion or request for
findings of fact and conclusions of law); TEX. R. CIV. P. 329b(d) (trial court retains plenary
power for 30 days after signing judgment).

       The parties are ordered to file a response of no more than 3,000 words demonstrating
why this appeal should not be dismissed for want of jurisdiction and the summary judgment
vacated as void. If either party relies on a document that is not part of the appellate record to
demonstrate this Court’s jurisdiction or the jurisdiction of the trial court to render summary
judgment, that party must file a supplemental clerk’s record including the document(s) no later
than April 5, 2022.

      The response of Umuoji Improvement Union (North America), Inc., a Nebraska
Corporation, is due March 22, 2022.

      The response of Umuoji Improvement Union (North America), Inc., Massachusetts
Corporation, is due April 5, 2022.

        In addition, pursuant to Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is
ordered to prepare, certify, and file in this Court no later than April 5, 2022 a supplemental
clerk’s record including the following:

       [Proposed] Order Granting Authority, signed by the trial court August 6, 2020.

        This case was previously set for submission without argument on March 8, 2022. The
appeal is abated, treated as a closed case, and removed from this court’s active docket. The
appeal will be reinstated on this court’s active docket when the parties’ responses and the
supplemental clerk’s record are filed. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own motion.

       It is so ORDERED.


Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court

Date: __March 8, 2022_____